The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Case
This communication is in response to applicant’s 06/29/2021 amendment(s) /response(s) in the Application 16/579,655 by BORGES et al. for “IN-VEHICLE WIRELESS COMMUNICATION”, filed on 09/23/2019. The amendment/response to the claims has been entered: 
Claims 1-4, 8-11, 15-18 are currently amended. 
Therefore, claims 1-20 are now pending. 
This rejection is FINAL. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 06/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 9,888,501 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments

Applicant’s arguments, filed on  06/29/2021, hereinafter  “Remarks”, have been fully considered and they are persuasive in part, as described below:
With respect to the Double Patenting Rejection, Applicants submission of the Terminal Disclaimer (06/29/2021) and Remarks (page 7) are persuasive. Therefore, the Double Patenting Rejection has been withdrawn.

With respect to the rejection of independent claims 1, 8 and 15 under Section 103, Applicant’s arguments (pages 7-8) have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Further, the arguments are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, please see below.

Response to Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bajko et al., (WO2013184110A1), hereinafter BAJKO, in view of Chen et al. (US20170208637A1), hereinafter CHEN.

Regarding claim 1, BAJKO teaches A method for enabling a computing device to communicate with a vehicle accessory system, the method comprising, (BAJKO, Fig. 3, paragraph 38, teach User Equipment 114B (i.e. computing device) in communication with an access point (AP) 110. Note, BAJKO does not describe the access point as a vehicle accessory system.) 
at the computing device: determining that a first connection to a Wi-Fi network provided by the vehicle accessory system using a first set of Wi-Fi parameters failed and/or disconnected; (BAJKO, Fig. 3, step 302, paragraphs 20, 39, teaching determining to handover from an established WiFi connection from source AP 110C to Target AP 110B in order to avoid a disconnection of an ongoing session and/or failure due to a value, such as signal-to-noise ratio (SNR).)
establishing a secure Bluetooth connection with the vehicle accessory system; (BAJKO, Fig. 3, step 312, paragraph 39, teach establishing a Bluetooth connection with the Target AP 110B. The Bluetooth connection is secure because communication has been securely established using Bluetooth beacons.)
receiving, over the secure Bluetooth connection and from the vehicle accessory system, a second set of Wi-Fi parameters associated with the Wi-Fi network; (BAJKO, Fig. 3, steps 314, 316, paragraph 39, teach receiving, over the secured Bluetooth connection, a second set of network configurations such as a network identifier, a service set identifier and the like (i.e. second set of Wi-Fi parameters associated with the Wi-Fi network). Similarly, a first set of Wi-Fi parameters were required for the initial Wi-Fi connection 302.) 
and establishing a second connection to the Wi-Fi network in accordance with the second set of Wi-Fi parameters. (BAJKO, Fig. 3, step 320, paragraph 39, teach establishing the second connection to the Wi-Fi network in accordance with the second set of Wi-Fi network configuration parameters.)
Although BAJKO teaches the concept of utilizing Bluetooth technology to determine whether to establish a Wi-Fi connection, BAJKO does not describe the access point as a vehicle accessory system.
However CHEN in the same field of endeavor teaches a connectable device such as a user equipment establishing a connection with a vehicle accessory system (CHEN, Fig. 5, steps 501, 5022, 5023, 504, paragraphs 70, 76, 93, teach an in-vehicle terminal (i.e. vehicle accessory system) establishing a connection with the connectable device utilizing WiFi and Bluetooth.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of CHEN with the teachings of BAJKO to utilize Bluetooth technology to establish a Wi-Fi connection between a terminal and an in-vehicle accessory system. The motivation would be to reduce complexity of interconnection between a smart terminal and an in-vehicle terminal (CHEN, paragraph 99).

Regarding claim 8, BAJKO teaches At least one non-transitory computer readable storage medium configured to store instructions that, when executed by at least one processor included in a computing device, cause the computing device to communicate with a vehicle accessory system, by carrying out steps that include: (BAJKO, Fig. 5, paragraphs 41-42, teach UE 500 implemented via non-transitory computer readable storage medium comprising a processor to execute software instructions. Furthermore, Fig. 3, paragraph 38, teach the User Equipment 114B (i.e. computing device) in communication with an access point (AP) 110. Note, BAJKO does not describe the access point as a vehicle accessory system.)
determining that a first connection to a Wi-Fi network provided by the vehicle accessory system using a first set of Wi-Fi parameters failed and/or disconnected; (BAJKO, Fig. 3, step 302, paragraphs 20, 39, teaching determining to handover from an established WiFi connection from source AP 110C to Target AP 110B in order to avoid a disconnection of an ongoing session and/or failure due to a value, such as signal-to-noise ratio (SNR).) 
establishing a secure Bluetooth connection with the vehicle accessory system; (BAJKO, Fig. 3, step 312, paragraph 39, teach establishing a Bluetooth connection with the Target AP 110B. The Bluetooth connection is secure because communication has been securely established using Bluetooth beacons.)
receiving, over the secure Bluetooth connection and from the vehicle accessory system, a second set of Wi-Fi parameters associated with the Wi-Fi network; (BAJKO, Fig. 3, steps 314, 316, paragraph 39, teach receiving, over the secured Bluetooth connection, a second set of network configurations such as a network identifier, a service set identifier and the like (i.e. second set of Wi-Fi parameters associated with the Wi-Fi network). Similarly, a first set of Wi-Fi parameters were required for the initial Wi-Fi connection 302.) 
and establishing a second connection to the Wi-Fi network in accordance with the second set of Wi-Fi parameters. (BAJKO, Fig. 3, step 320, paragraph 39, teach establishing the second connection to the Wi-Fi network in accordance with the second set of Wi-Fi network configuration parameters.)
Although BAJKO teaches the concept of utilizing Bluetooth technology to determine whether to establish a Wi-Fi connection, BAJKO does not describe the access point as a vehicle accessory system.
However CHEN in the same field of endeavor teaches a connectable device such as a user equipment establishing a connection with a vehicle accessory system (CHEN, Fig. 5, steps 501, 5022, 5023, 504, paragraphs 70, 76, 93, teach an in-vehicle terminal (i.e. vehicle accessory system) establishing a connection with the connectable device utilizing WiFi and Bluetooth.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of CHEN with the teachings of BAJKO to utilize Bluetooth technology to establish a Wi-Fi connection between a terminal and an in-vehicle accessory system. The motivation would be to reduce complexity of interconnection between a smart terminal and an in-vehicle terminal (CHEN, paragraph 99).

Regarding claim 15, BAJKO teaches A computing device configured to communicate with a vehicle accessory system, the computing device comprising: at least one processor; and at least one memory storing instructions that, when executed by the at least one processor, cause the computing device to perform steps that include: (BAJKO, Fig. 5, paragraphs 41-42, teach UE 500 (i.e. computing device) comprising a processor 530/550 and memory 535 to store and execute software instructions. Furthermore, Fig. 3, paragraph 38, teach the User Equipment 114B (i.e. computing device) in communication with an access point (AP) 110. Note, BAJKO does not describe the access point as a vehicle accessory system.)
determining that a first connection to a Wi-Fi network provided by the vehicle accessory system using a first set of Wi-Fi parameters failed and/or disconnected; (BAJKO, Fig. 3, step 302, paragraphs 20, 39, teaching determining to handover from an established WiFi connection from source AP 110C to Target AP 110B in order to avoid a disconnection of an ongoing session and/or failure due to a value, such as signal-to-noise ratio (SNR).) 
establishing a secure Bluetooth connection with the vehicle accessory system; (BAJKO, Fig. 3, step 312, paragraph 39, teach establishing a Bluetooth connection with the Target AP 110B. The Bluetooth connection is secure because communication has been securely established using Bluetooth beacons.)
receiving, over the secure Bluetooth connection and from the vehicle accessory system, a second set of Wi-Fi parameters associated with the Wi-Fi network; (BAJKO, Fig. 3, steps 314, 316, paragraph 39, teach receiving, over the secured Bluetooth connection, a second set of network configurations such as a network identifier, a service set identifier and the like (i.e. second set of Wi-Fi parameters associated with the Wi-Fi network). Similarly, a first set of Wi-Fi parameters were required for the initial Wi-Fi connection 302.) 
and establishing a second connection to the Wi-Fi network in accordance with the second set of Wi-Fi parameters. (BAJKO, Fig. 3, step 320, paragraph 39, teach establishing the second connection to the Wi-Fi network in accordance with the second set of Wi-Fi network configuration parameters.)
Although BAJKO teaches the concept of utilizing Bluetooth technology to determine whether to establish a Wi-Fi connection, BAJKO does not describe the access point as a vehicle accessory system.
However CHEN in the same field of endeavor teaches a connectable device such as a user equipment establishing a connection with a vehicle accessory system (CHEN, Fig. 5, steps 501, 5022, 5023, 504, paragraphs 70, 76, 93, teach an in-vehicle terminal (i.e. vehicle accessory system) establishing a connection with the connectable device utilizing WiFi and Bluetooth.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of CHEN with the teachings of BAJKO to utilize Bluetooth technology to establish a Wi-Fi connection between a terminal and an in-vehicle accessory system. The motivation would be to reduce complexity of interconnection between a smart terminal and an in-vehicle terminal (CHEN, paragraph 99).

Allowable Subject Matter
Claims 2-7, 9-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the double patenting rejection indicated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALLI Z BUTT/Examiner, Art Unit 2412